                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

MELVYN KLEIN, Derivatively on Behalf                )
of Nominal Defendant REV GROUP, INC.,               )
                                                    )
                        Plaintiff,                  )
                                                    )
        v.                                          )     Civil Action No.:
                                                    )
TIM SULLIVAN, PAUL BAMATTER,                        )
JEAN MARIE CANAN, DINO                              )     VERIFIED STOCKHOLDER
CUSUMANO, CHARLES DUTIL, JUSTIN                     )     DERIVATIVE COMPLAINT
FISH, KIM MARVIN, JOEL ROTROFF,                     )
and DONN VIOLA,                                     )
                                                    )     JURY TRIAL DEMANDED
                        Defendants,                 )
                                                    )
        and                                         )
                                                    )
REV GROUP, INC., a Delaware                         )
Corporation,                                        )
                                                    )
                        Nominal Defendant.          )


        Plaintiff Melvyn Klein (“Plaintiff”), by and through his undersigned counsel, derivatively

on behalf of Nominal Defendant REV Group, Inc. (“REV” or the “Company”), submits this

Verified Stockholder Derivative Complaint (the “Complaint”). Plaintiff’s allegations are based

upon his personal knowledge as to himself and his own acts, and upon information and belief,

developed from the investigation and analysis by Plaintiff’s counsel, including a review of

publicly available information, including filings by REV with the U.S. Securities and Exchange

Commission (“SEC”), press releases, news reports, analyst reports, investor conference

transcripts, publicly available filings in lawsuits, and matters of public record.

                                     NATURE OF THE ACTION

        1.      This is a stockholder derivative action brought on behalf of and for the benefit of

REV, against certain of its officers and/or directors named as defendants herein seeking to remedy

their breaches of fiduciary duties and other wrongful conduct as alleged herein and that occurred

from October 10, 2017 to the present (the “Relevant Period”). Defendants’ actions have caused,


             Case 2:21-cv-00283-LA Filed 01/03/19 Page 1 of 47 Document 1
and will continue to cause, substantial financial harm and other damages to REV, including

damages to its reputation and goodwill.

        2.      This action relates to the Company’s January 27, 2017 initial public offering (the

“IPO”) and secondary public offering on October 13, 2017 (the “SPO”). The IPO and SPO will

be referred to collectively herein as the “Offerings.”

        3.      REV is a leading designer, manufacturer and distributor of specialty vehicles and

related aftermarket parts and services.

        4.      American Industrial Partners (together with its investment vehicles and funds,

“AIP”), is a private equity firm specializing in the industrial sector. AIP purchases companies,

then hopes to sell them for a profit either in a public offering or otherwise. As more fully

discussed herein, AIP was (and is) the controlling stockholder of REV and was the private equity

sponsor of REV at the time of the Offerings.

        5.      Defendants Bamatter, Cusumano, Fish, Marvin, and Rotroff are all partners of AIP

and are directors of REV.

        6.      Since the IPO, REV through its officers and directors repeatedly represented to the

investing public that they should expect continued margin growth from REV, and further that

REV’s efficiency of its manufacturing facilities would support this margin growth.

        7.      To justify these representations of margin growth, in late September / early

October of 2017 (and shortly before the SPO), REV’s chief executive officer (“CEO”) Tim

Sullivan and Chief Financial Officer (“CFO”) Dean Nolden had a meeting with the heads REV’s

reporting segments to discuss its upcoming guidance for fiscal year 2018 (“FY2018”). At the

meeting, Sullivan and Nolan issued targets for FY2018 Adjusted earnings before interest, taxes,

depreciation, and amortization (“EBITDA”). At this meeting, Sullivan and Nolden were told that

REV could not achieve their proposed FY2018 Adjusted EBITDA guidance.




                                                   2
             Case 2:21-cv-00283-LA Filed 01/03/19 Page 2 of 47 Document 1
        8.       Additionally, REV -- through its officers and directors -- knew or should have

known that REV in fact lacked efficiencies in its manufacturing facilities, which further eroded

the opportunity for margin growth and its proposed FY2018 Adjusted EBTDA guidance.

        9.       On October 10, 2017, REV issued the FY2018 earnings guidance to the investing

public that Sullivan and Nolden proposed at the earlier meeting (referenced in ¶ 7), and without

making any adjustments based on the information provided at that meeting, or otherwise known to

REV.

        10.      On or about October 17, 2017, REV completed its SPO. Through this SPO, AIP

and defendants Cusumano, Fish, Marvin, and Rotroff sold approximately $300 million of REV

stock (at approximately $27.25 per share).

        11.      On March 7, 2018, REV announced its first quarter 2018 financial results and

surprised the market by revealing that its margins and growth rates had contracted for the first

time since its IPO five quarters prior.

        12.      On March 8, 2018, REV stock price fell by 12% to close at $23.85 per share.

        13.      On June 6, 2018 and after market close, REV substantially cut its FY2018

earnings guidance and reported 2Q18 earnings well below analysts’ consensus.

        14.      On June 7, 2018 and on this news, REV shares fell $3.39 per share (almost 20%)

to close at $14.52 per share.

        15.      The misconduct of REV and its officers and directors has subjected it to multiple

securities class actions including Rajaram v. REV Group, Inc., et al., Case No. 2:18-cv-1270-LA

(E.D. WI) (the “Securities Class Action”).

                                 JURISDICTION AND VENUE

        16.      Pursuant to 28 U.S.C. § 1331 and section 27 of the Securities Exchange Act of

1934 (the “Exchange Act”), this Court has jurisdiction over the claims asserted herein for

violations of sections 10(b) and 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated




                                                  3
              Case 2:21-cv-00283-LA Filed 01/03/19 Page 3 of 47 Document 1
thereunder. This Court has supplemental jurisdiction over the remaining claims under 28 U.S.C. §

1367.

           17.      This Court has jurisdiction over each defendant named herein because each

defendant is either a corporation that conducts business in and maintains operations in this District

or is an individual who has sufficient minimum contacts with this District to render the exercise of

jurisdiction by the District courts permissible under traditional notions of fair play and substantial

justice.

           18.      Venue is proper in this Court in accordance with 28 U.S.C. § 1391 because: (i)

REV maintains its principal place of business in this District; (ii) one or more of the defendants

either resides in or maintains executive offices in this District; (iii) a substantial portion of the

transactions and wrongs complained of herein, including Defendants’ primary participation in the

wrongful acts detailed herein, and aiding and abetting and conspiracy in violation of fiduciary

duties owed to REV, occurred in this District; and (iv) Defendants have received substantial

compensation in this District by doing business here and engaging in numerous activities that had

an effect in this District.
                                              PARTIES

Plaintiff

           19.      Plaintiff Melvyn Klein is a current REV stockholder during the Relevant Period.

Plaintiff purchased REV stock directly on the initial public offering (“IPO”). Plaintiff will

continue to hold REV shares throughout the pendency of this action. Plaintiff will fairly and

adequately represent the interests of the stockholders in enforcing the rights of the corporation.

Nominal Defendant

           20.      Nominal Defendant REV designs, manufactures, and distributes specialty vehicles

in the United States, Canada, Europe, Africa, the Middle East, and internationally. The Company

is incorporated in Delaware and maintains manufacturing facilities in Los Angeles, California.




                                                    4
                 Case 2:21-cv-00283-LA Filed 01/03/19 Page 4 of 47 Document 1
Director Defendants

        21.       Defendant Tim Sullivan (“Sullivan) is the Chief Executive Officer and Director

of the Company. As stated in REV’s Form DEF 14A filed with the SEC on January 24, 2018 (the

“2018 Proxy Statement”), Sullivan has held those positions since August 2014.

        22.       Defendant Paul Bamatter (“Bamatter”) is the Chairman of the Board.       He has

served as a member of the Board since 2016. Bamatter is a member of the Compensation

Committee and Chairman of the Nominating and Corporate Governance Committee. Bamatter is

also a Partner and Chief Financial Officer at AIP, an organization he joined in 2005. Bamatter

served as a Vice President and Secretary of REV and many of REV’s subsidiaries from 2008 until

2016.

        23.       Defendant Jean Marie Canan (“Canan”) is a director of the Company. He has

served a member of the Board since August 2016.            Canan is the Chairman of the Audit

Committee.

        24.       Defendant Dino Cusumano (“Cusumano”) is a director of the Company. He has

served as a member of the Board since 2008. Cusumano is the Chairman of the Compensation

Committee. Cusumano is also a general partner at AIP, an organization he joined in 2000.

Cusumano was a Vice President of REV from 2008 until February 2016.

        25.       Defendant Charles Dutil (“Dutil”) is a director of the Company. He has served as

a member of the Board since 2016. Dutil is a member of the Audit Committee.

        26.       Defendant Justin Fish (“Fish”) is a director of the Company. He has served as a

member of the Board since 2016. Fish is a member of the Nominating and Corporate Governance

Committee. Fish is a partner at AIP (AIP indirectly own approximately 90% of the Company’s

voting equity).

        27.       Defendant Kim Marvin (“Marvin”) is a director of the Company. He has served

as a member of the Board since 2008. Marvin is a general partner at AIP, an organization he

joined in 1997.


                                                  5
              Case 2:21-cv-00283-LA Filed 01/03/19 Page 5 of 47 Document 1
        28.      Defendant Joel Rotroff (“Rotroff”) is a director of the Company. He has served

as a member of the Board since 2016. Rotroff is a member of the Nominating and Corporate

Governance Committee. Rotroff joined AIP in 2012.

        29.      Defendant Donn Viola (“Viola”) is a director of the Company. He has served as

a member of the Board since 2008. Viola is a member of the Audit Committee and the

Compensation Committee.

        30.      Defendants Sullivan, Bamatter, Canan, Cusumano, Dutil, Fish, Marvin, Rotroff,

and Viola are collectively referred to herein as the “Director Defendants”.
                             REV CORPORATE GOVERNANCE

        31.      As members of REV’s Board, the Director Defendants were held to the highest

standards of honesty and integrity and charged with overseeing the Company’s business practices

and policies and assuring the integrity of its financial and business records.

        32.      The conduct of the Director Defendants complained of herein involves a knowing

and culpable violation of their obligations as directors and officers of REV, the absence of good

faith on their part, and a reckless disregard for their duties to the Company and its investors that

the Director Defendants were aware posed a risk of serious injury to the Company.

Code of Conduct

        33.      REV maintains a Code of Conduct, which it identifies on its website as “Policy

No. HR-E3-B and with a January 26, 2017 effective date. This Code of Conduct provides in

relevant part:

        SPECIFIC: The Code of Conduct, as presented below, specifies the high standard
        of business conduct and integrity that is required from each employee. All
        employees must have full knowledge of the policies and standards of conduct that
        they are expected to comply with […]

                                             ***

        Conflicts of Interest.



                                                   6
              Case 2:21-cv-00283-LA Filed 01/03/19 Page 6 of 47 Document 1
       Conflicts of Interest. We, at REV, are expected to act in accordance with the highest
       standards of personal and professional integrity and to comply with all applicable
       laws, regulations, and REV policies and procedures. We must never compromise
       that integrity, either for personal benefit or REV’s benefit […]

                                           ***

       Corporate Opportunities. Employees, officers and directors are prohibited from
       taking for themselves business opportunities that are discovered through the use of
       corporate property, information or position. No employee, officer or director may
       use corporate property, information or position for personal gain […]

                                           ***

       Accurate Accounting Records and Public Disclosures
       The Company requires full compliance with the applicable laws and regulations
       which require us to maintain books and records which, in reasonable detail,
       accurately and fairly reflect business transactions and the disposition of assets. The
       Company has a responsibility to provide full and accurate information in its public
       disclosures, in all material respects, about the Company’s financial condition and
       results of operations. The Company will maintain a system of internal controls
       sufficient to provide reasonable assurance that transactions are executed and
       recorded in accordance with standard accounting principles. Refer to various
       policies in the accounting policy section. The Company’s reports and documents
       filed with or submitted to the Securities and Exchange Commission and our other
       public communications shall include full, fair, accurate, timely and understandable
       disclosure.

Insider Trading Policy
       34.      REV maintains an Insider Trading Policy which it identifies on its website as

“Policy No. LG-13. This Insider Trading Policy provides in relevant part:

       APPLICATION: This Policy applies to all officers, directors and employees of the
       Company and its subsidiaries […]

       GENERAL: The Company’s Board of Directors has adopted this Policy to promote
       compliance with U.S. federal, state and foreign securities laws that prohibit certain
       persons who are aware of material nonpublic information about a company from: (i)
       trading in securities of that company; or (ii) providing material nonpublic
       information to other persons who may trade on the basis of that information.

       SPECIFIC:

       1. Transactions Subject to the Policy. This Policy applies to transactions in the
       Company’s securities (collectively referred to in this Policy as “Company
                                                 7
             Case 2:21-cv-00283-LA Filed 01/03/19 Page 7 of 47 Document 1
       Securities”), including the Company’s common stock, options to purchase common
       stock, restricted stock units or any other type of securities that the Company may
       issue, including, but not limited to, preferred stock, convertible debentures and
       warrants, as well as derivative securities that are not issued by the Company, such as
       exchange-traded put or call options or swaps relating to the Company’s securities.

       2. Individual Responsibility. Persons subject to this Policy have ethical and legal
       obligations to maintain the confidentiality of information about the Company and to
       not engage in transactions in Company Securities while in possession of material
       nonpublic information. Each individual is responsible for making sure that he or she
       complies with this Policy, and that any Related Persons also comply with this
       Policy. In all cases, the responsibility for determining whether an individual is in
       possession of material nonpublic information rests with that individual, and any
       action on the part of the Company, the Legal Organization or any other employee or
       director pursuant to this Policy (or otherwise) does not in any way constitute legal
       advice or insulate an individual from liability under applicable securities laws. You
       could be subject to severe legal penalties and disciplinary action by the Company for
       any conduct prohibited by this Policy or applicable securities laws, as described
       below in more detail under the heading “Consequences of Violations.”

       3. Statement of Policy. It is the policy of the Company that a director, officer or
       other employee of the Company (or any other person designated by this Policy or by
       the General Counsel as subject to this Policy) who is aware of material nonpublic
       information relating to the Company may not, directly, or indirectly through Related
       Persons:

                •   engage in transactions in Company Securities, except as otherwise
                    specified in this Policy under the headings “Transactions Under
                    Company Plans,” “Transactions Not Involving a Purchase or Sale” and
                    “Rule 10b5-1 Plans;” […]

                                          ***
       While it is not possible to define all categories of material information, some
       examples of information that ordinarily would be regarded as material are:

                •   projections of future earnings or losses, or other earnings guidance […]
Audit Committee Charter

       35.      Pursuant to the Company’s Audit Committee Charter, the purpose of the Audit

Committee is to assist the Board with oversight of the Company’s accounting and financial

reporting processes and the audit of the Company’s financial statements.

       36.      The Audit Committee Charter states in relevant part:


                                                  8
             Case 2:21-cv-00283-LA Filed 01/03/19 Page 8 of 47 Document 1
Financial Reports

General — The Committee is responsible for overseeing the Corporation’s financial
statements and financial disclosures. For the avoidance of doubt, such financial
statements and disclosures to be reviewed shall not include the Corporation’s interim
monthly financial statements. Management is responsible for the preparation,
presentation and integrity of the Corporation’s financial statements and financial
disclosures and for the appropriateness of the accounting principles and the reporting
policies used by the Corporation. Management and the Corporation’s internal audit
department is also responsible for establishing effective internal controls and
procedures to ensure the Corporation’s compliance with accounting standards,
financial reporting procedures and other Applicable Requirements. The auditors are
responsible for auditing the Corporation’s annual consolidated financial statements
and for reviewing the Corporation’s unaudited interim financial statements and for
providing an unbiased, diligent review of the effectiveness of the Corporation’s
internal controls. Each member of the Committee shall be entitled to rely on (i) the
integrity of those persons and organizations within and outside the Corporation from
whom it receives information and (ii) the accuracy of the financial and other
information provided to the Committee by such persons or organizations absent
actual knowledge to the contrary (which shall be promptly reported to the Board).

Review of Financial Reports — The Committee shall review the Corporation’s: (i)
annual consolidated audited financial statements, and the auditors’ report thereon;
(ii) interim consolidated financial statements, and any reports of the auditors with
respect thereto; (iii) the related management’s discussion and analysis of the
Corporation’s financial condition and results of operation (“MD&A”); and (iv)
earnings releases and guidance. If advisable, the Committee shall approve and
recommend for Board approval the financial statements and MD&A. The
Committee shall discuss with management and the external auditor their judgment
about the quality of accounting principles, the reasonableness of significant
judgments, including a description of any transactions as to which the management
obtained Statement on Auditing Standards No. 50 letters, and the clarity of
disclosures in the financial statements, including the Corporation’s disclosures of
critical accounting policies and other disclosures under “MD&A.”

Review Considerations — In conducting its review of the annual financial
statements or the interim financial statements, the Audit Committee shall:

(i)       meet with management and the external auditors to discuss the financial
          statements and MD&A, and any factors that may affect future financial
          results;
(ii)      discuss with management, the auditors and legal counsel, as requested, any
          litigation claim or other contingency that could have a material effect on the
          financial statements;
(iii)     discuss with management and the auditors and review the critical accounting
          policies followed (including any significant changes in the selection or

                                            9
       Case 2:21-cv-00283-LA Filed 01/03/19 Page 9 of 47 Document 1
       application of accounting principles), the effects of alternative GAAP
       methods, off-balance sheet structures and regulatory and accounting
       initiatives and other significant estimates and judgements underlying the
       financial statements as presented by management;
(iv)   review management’s report on the effectiveness of internal controls over
       financial reporting;
(v)    review any finance-related reports received through the Corporation’s audit
       committee whistleblower procedures; and
(vi)   review any other matters and reports related to the financial statements that
       are brought forward by the auditors, management or which are required to be
       communicated to the Committee under accounting policies, auditing
       standards or Applicable Requirements.

Approval of Other Financial Disclosures — The Audit Committee shall review and,
if advisable, approve and recommend for Board approval financial disclosure in a
prospectus or other securities offering document of the Corporation, press releases
disclosing, or based upon, financial results of the Corporation and any other material
financial disclosure, including any earnings or financial guidance provided by the
Corporation to analysts, rating agencies, regulatory authorities or otherwise publicly
disseminated, paying particular attention to the use of non-GAAP financial
information.

                                    ***

Internal Controls

The Audit Committee shall require management to implement and maintain
appropriate systems of internal controls in accordance with Applicable
Requirements, including internal controls over financial reporting and disclosure.
The Committee, with the assistance and input of management and the auditors, as
requested, shall periodically review and evaluate and shall approve significant
changes to such systems of internal controls. The Committee shall also consider and
review any significant issues and recommendations of the auditors together with
management’s responses thereto, including the timetable for implementation of
recommendations to correct weaknesses in internal controls over financial reporting
and disclosure controls.

Compliance with Legal and Regulatory Requirements

The Audit Committee shall review reports received from management on legal or
compliance matters with respect to financial matters; the effectiveness of the
Corporation’s compliance policies; and any material communications received from
regulators. The Committee shall, in conjunction with the Chief Executive Officer
and Chief Financial Officer, review the Company’s disclosure controls and
procedures and internal control over financial reporting. The review of internal
control over financial reporting shall include whether there are any significant

                                          10
  Case 2:21-cv-00283-LA Filed 01/03/19 Page 10 of 47 Document 1
        deficiencies and material weaknesses in the design or operation of internal control
        over financial reporting which are reasonably likely to affect the Company’s ability
        to record, process, summarize and report financial information and any fraud
        involving management or other employees with a significant role in internal control
        over financial reporting. The Committee shall also review any special audit steps
        adopted in light of material control deficiencies.

                                             ***

        Risk Management Oversight, Privacy and Data Security

        The Audit Committee shall periodically review and discuss with management the
        principal business risks associated with the Corporation’s business, including
        financial, operational, privacy, security, business continuity, legal and regulatory and
        reputational risks (but excluding human resources and health and safety which shall
        be within the purview of another committee), as well as management’s
        implementation of appropriate systems to identify, assess, manage and monitor these
        risks. The Audit Committee shall also periodically review the decisions, practices,
        activities, and control and management information systems related to those risks
        that have been established by management. The Audit Committee shall also
        periodically, and at least twice per fiscal year, review the risk management chart of
        the Corporation prepared by the management with respect to those risks….
                        DUTIES OF THE DIRECTOR DEFENDANTS

        37.     By reason of their positions as officers, directors, and/or fiduciaries of REV and

because of their ability to control the business and corporate affairs of REV, the Director

Defendants owed the Company and its stockholders fiduciary obligations of trust, loyalty, good

faith and due care, and were and are required to use their utmost ability to control and manage
REV in a fair, just, honest, and equitable manner. The Director Defendants were and are required

to act in furtherance of the best interests of REV and its stockholders so as to benefit all

stockholders equally, and not in furtherance of their personal interest or benefit.

        38.     Each director and officer of the Company owes to REV and its stockholders the

fiduciary duty to exercise good faith and diligence in the administration of the affairs of the

Company and in the use and preservation of its property and assets, as well as the highest

obligations of fair dealing. In addition, as officers and/or directors of a publicly held company,

the Director Defendants had a duty to promptly disseminate accurate and truthful information

with regard to the Company’s operations, finances, financial condition, and present and future

                                                   11
          Case 2:21-cv-00283-LA Filed 01/03/19 Page 11 of 47 Document 1
business prospects so that the market price of the Company’s stock would be based on truthful

and accurate information.

       39.     The Director Defendants, because of their positions of control and authority as

directors and/or officers of REV, were able to and did, directly and/or indirectly, exercise control

over the wrongful acts complained of herein, as well as the contents of the various public

statements issued by the Company.        Because of their advisory, executive, managerial and

directorial positions with REV, each of the Defendants had access to adverse non-public

information about the financial condition, operations, sales and marketing practices, and improper

representations of REV.

       40.     To discharge their duties, the officers and directors of REV were required to

exercise reasonable and prudent supervision over the management, policies, practices, and

controls of the financial affairs of the Company. By virtue of such duties, the officers and

directors of REV were required to, among other things:

       (a)     ensure that the Company complied with its legal obligations and requirements,

               including acting only within the scope of its legal authority and disseminating

               truthful and accurate statements to the investing public;

       (b)     conduct the affairs of the Company in an efficient, business-like manner so as to

               make it possible to provide the highest quality performance of its business, to

               avoid wasting the Company’s assets, and to maximize the value of the Company’s

               stock;

       (c)     properly and accurately guide investors and analysts as to the true financial

               condition of the Company at any given time, including making accurate statements

               about the Company’s business prospects, and ensuring that the Company

               maintained an adequate system of financial controls such that the Company’s

               financial reporting would be true and accurate at all times;




                                                 12
          Case 2:21-cv-00283-LA Filed 01/03/19 Page 12 of 47 Document 1
       (d)     remain informed as to how REV conducted its operations, and, upon receipt of

               notice or information of imprudent or unsound conditions or practices, make

               reasonable inquiry in connection therewith, take steps to correct such conditions or

               practices and make such disclosures as necessary to comply with federal and state

               securities laws; and

       (e)     ensure that the Company was operated in a diligent, honest and prudent manner in

               compliance with all applicable federal, state and local laws, rules and regulations.

       41.     Each Director Defendant, by virtue of his position as a director and/or officer,

owed to the Company and to its stockholders the fiduciary duties of loyalty, good faith, and the

exercise of due care and diligence in the management and administration of the affairs of the

Company, as well as in the use and preservation of its property and assets. The conduct of the

Director Defendants complained of herein involves a knowing and culpable violation of their

obligations as directors and officers of REV, the absence of good faith on their part, and a reckless

disregard for their duties to the Company and its stockholders that the Director Defendants were

aware or should have been aware posed a risk of serious injury to the Company.

       42.     In addition, as officers and/or directors of a publicly held company, Defendants

had a duty not to advance their own personal, financial, or economic interests over, and at the

expense of, the Company’s public stockholders, or to allow other REV directors, officers, and/or

employees to do so.      Each director and officer of the Company also owed REV and its

stockholder-owners the duty to maintain the Company’s confidential information and prevent

others from misappropriating and/or trading while in possession of the Company’s proprietary,

confidential information.

       43.     The Director Defendants breached their duties of loyalty and good faith by causing

the Company to misrepresent the information as detailed infra.           The Director Defendants’

subjected the Company to the costs of defending, and the potential liability from, the securities




                                                  13
          Case 2:21-cv-00283-LA Filed 01/03/19 Page 13 of 47 Document 1
class action (and related lawsuits). As a result, REV has expended, and will continue to expend,

significant sums of money.

       44.      The Director Defendants’ actions have irreparably damaged REV’s corporate

image and goodwill.

                    COMPANY BACKGROUND AND INFORMATION

       45.      REV is a leading designer, manufacturer and distributor of specialty vehicles and

related aftermarket parts and services.

       46.      REV was formerly known as Allied Specialty Vehicles (“ASV”) and changed its

name to Rev Group, Inc. on November 1, 2015. ASV was formed in 2010 from the merger of

four American Industrial Partners companies.

       47.      American Industrial Partners (together with its investment vehicles and funds,

“AIP”), is a private equity firm specializing in the industrial sector. Defendants Bamatter,

Cusumano, Fish, Marvin, and Rotroff are all partners of AIP and are directors of REV.

       48.      AIP exerted control over REV before, during, and after the Offerings. AIP owned

approximately 90% of REV’s voting common stock prior to the IPO. Immediately following the

IPO, AIP owned at least 70% of the Company’s outstanding common stock. Following the SPO,

AIP continued to own and control a majority of REVG’s voting stock.

       49.      In its 2017 Form 10-K filed with the SEC on December 21, 2017 (the “2017 10-

K”), REV states that it is a “controlled company” within the meaning of the New York Stock

Exchange rules and, as a result, qualifies for, and relies on, exemptions from certain corporate

governance requirements. In the 2017 10-K, REV admits that it is utilizing these exemptions and

states: “As a result, we do not have a majority of independent directors on our Board of Directors.

In addition, our compensation committee and our nominating and corporate governance

committee do not consist entirely of independent directors or be subject to annual performance

evaluations.”




                                                 14
          Case 2:21-cv-00283-LA Filed 01/03/19 Page 14 of 47 Document 1
        50.     Additionally, AIP and REV are parties to a shareholders agreement 1 that gave AIP

outsized influence and control over REV so long as AIP beneficially owns at least 15% of the

outstanding shares of REV’s common stock. Under this shareholders agreement, AIP’s rights

include (but are not limited to):

        (a)     to nominate the greater of five members of the Board of Directors or a majority of

                directors;

        (b)     to designate the Chairman of our board of directors and one member to each of the

                audit committee, the compensation committee and the nominating and corporate

                governance committee;

        (c)     to approve amendments to the amended and restated certificate of incorporate and

                amended and restated bylaws that would change the name of the Company, its

                jurisdiction of incorporation, the location of its principal executive offices, the

                purpose or purposes for which the Company is incorporated or the approval

                requirements as provided in the Shareholders Agreement;

        (d)     to approve any merger, amalgamation or consolidation of the Company or the

                spin-off of a business of the Company with assets in excess of 15% of the

                consolidated assets or revenues of the Company and its subsidiaries;

        (e)     to certain information rights, including the right to consult with and advise senior

                management, to receive quarterly and annual financial statements and to review

                our books and records.

        51.     REV operates and reports its financial results from three segments:

        (a)     Commercial - which manufactures transit and shuttle buses, Type A school buses,

                mobility vans, sweepers, and terminal trucks;




1
     The Amended and Restated Shareholders Agreement is attached as Exhibit 10.1 to the
Company’s Form S-1/A filed with the SEC on January10, 2017.
                                                 15
          Case 2:21-cv-00283-LA Filed 01/03/19 Page 15 of 47 Document 1
                (1)       REV’s Commercial segment provided approximately 27% of the

                          Company’s revenues in 2017;

                (2)       REV’s Commercial segment is comprised of four smaller units:

                          Commercial Bus (8%), Transit Bus (7%), Type A School Bus (6%), and

                          Specialty (6%) 2. Thus, buses account for approximately 80% of the

                          Commercial segment in FY 2017.

                (3)       On information and belief, CW1 was President of REV’s Bus division

                          from June 2015 through November 1, 2017.

        (b)     Recreation - which manufactures motorized RV products;

                (1)       the Company’s Recreation segment provided approximately 29% of the

                          Company’s revenues in 2017.

                (2)       On information and belief, Jim Jacobs (“Jacobs”) was the RV Group

                          president (Recreational Segment).

        (c)     Fire and Emergency (“F&E”) - which manufactures fire trucks and ambulance-

                related products.

                (1)       F&E provided approximately 44% of the Company’s revenues in 2017.

        52.     REV records income for each vehicle it sells on a cash accounting basis. It does

not recognize revenue or earnings until an ordered vehicle is completed and shipped. In order to

track its future earnings, each REV manufacturing facility records the vehicle’s sale price in what

the Company called its “backlog” at the date of sale.         As the vehicle moves through the

production line, the backlog period for that vehicle decreases to a period of zero days on the date

the vehicle is shipped.

        (a)     REV’s vehicles have substantial lead times ranging from two to twelve months.

                After a customer orders a vehicle, REV cannot recognize revenue until the vehicle



2
        See 2017 Form 10-K, p. 3.

                                                  16
          Case 2:21-cv-00283-LA Filed 01/03/19 Page 16 of 47 Document 1
                      is finished and shipped two to twelve months later. REV continually claimed that

                      these long lead times gave the Company strong visibility into future financial

                      results. For example:

                (1)      In the IPO Prospectus, REV stated that “our business carries a high-quality

                         backlog which enables strong visibility into future net sales which ranges from

                         two to nine months depending on the product and market. This visibility into

                         future production needs and net sales enables us to more effectively plan and

                         predict our business.”

                (2)      In the SPO Prospectus, REV stated that “[its] business carries a high-quality

                         backlog which enables strong visibility into future net sales which ranges from

                         two to twelve months depending on the product and market. This visibility into

                         future production needs and net sales enables us to more effectively plan and

                         predict our business.”

                (3)      In its 2017 10-K, REV stated that “[o]ur business carries a high-quality

                         backlog which enables strong visibility into future net sales which ranges from

                         two to twelve months depending on the product and market. This visibility into

                         future production needs and net sales enables us to more effectively plan and

                         predict our business.”

          (b)         The amount of time that a REV vehicle remained in backlog depended on several

                      factors including the size and complexity of the vehicle. Large and customized

                      vehicles, such as large commercial buses, custom fire apparatus and certain RVs

                      (such as Class A vehicles), bus and ambulance products, take longer to build and,

                      thus, remain in backlog for a longer period of time.

          53.         REV tracked its backlog continuously. As recounted in the Securities Class

Action:




                                                        17
            Case 2:21-cv-00283-LA Filed 01/03/19 Page 17 of 47 Document 1
(a)      Three former REV employees stated that the Company had a centrally managed

         system to accurately track backlog.

(b)      Confidential Witness (“CW”) 1 was President of REV’s Bus division from June

         2015 through November 1, 2017. REV Bus created product for several bus brands,

         including Collins Bus, Goshen Coach, ENC, ElDorado National, Krystal Coach,

         Federal Coach, Champion, and World Trans. REV Bus made buses that ranged

         from small vehicles built off truck chassis to large city buses built on custom

         chassis manufactured by REV.

(c)      CW1 reported that REV had a system, which was Company-wide and used at the

         Milwaukee corporate headquarters, to track backlog called OneStream. CW1

         reported that OneStream was similar to Microsoft Excel and provided data about

         REV’s production schedule.

(d)      CW1 stated that REV’s backlog not only informed the Company about revenues

         but gave Defendants enough information to determine sales mix. CW1 also stated

         that REV executives were well aware of the profit margins on Company vehicles.

(e)      CW1 stated that REV’s senior management were well aware of what vehicles

         were in the Company’s backlog through its use of OneStream. CW1 stated that all

         hard backlog was entered into OneStream, allowing the Milwaukee corporate

         management team clear visibility as to what products were in the pipeline and

         when they would be completed. Hard backlog was the term used for the orders

         that were taken, signed off on, and ready for production. According to CW1, “[i]n

         OneStream we could see in an Excel sheet, it showed what the backlog was, and

         what production was for each plant.”

(f)      CW2 worked as a finance manager at REV’s ElDorado Bus and Mobility

         subsidiary from May 2017 to mid-November 2017. ElDorado is one of REV’s

         eight brands in its Recreation segment. CW2 was based at REV’s Salina, Kansas


                                          18
      Case 2:21-cv-00283-LA Filed 01/03/19 Page 18 of 47 Document 1
         production plant. CW2 ran the business department at ElDorado and supervised

         the controller, two accounts payable clerks, one accounts receivable clerk, one cost

         accountant, and the Information Technology department.

(g)      CW2 corroborated CW1’s statements about OneStream. CW2 stated that at REV’s

         ElDorado subsidiary, backlog was tracked on a monthly basis through OneStream.

         Like CW1, CW2 described OneStream as similar to Microsoft Excel, with various

         fields in which to enter data. CW2 inputted data each month into OneStream,

         including into fields such as “work in progress,” “backlog,” “finished goods,” and

         “inventory.” CW2 had to input such data by the 10th of every month. When a

         vehicle was finished, it would go from “work in progress” to “finished goods.”

         “Work in progress” provided a total showing how far along towards completion

         the vehicles in the manufacturing facility were. Senior management could tell

         what vehicles were being built, and how far along they were, because each

         manufacturing facility built only certain vehicles.        In other words, when

         OneStream listed a certain number of vehicles from one REV manufacturing

         facility, it was clear that those vehicles were of a certain kind, e.g., buses,

         ambulances, etc.

(h)      CW2 stated that senior management in Milwaukee used the OneStream data from

         the various REV manufacturing facilities when making projections. Every three

         months, senior REV management would give specific projections to each of

         REV’s manufacturing facilities.

(i)      CW2 stated that, after receiving these projections from CW2’s general manager

         Colby Bertrand, it was CW2’s responsibility to update the projections by adding

         three months to the existing, rolling 12-month projections. CW2 would also have

         to show how CW2’s facility would meet the projection.




                                           19
      Case 2:21-cv-00283-LA Filed 01/03/19 Page 19 of 47 Document 1
       (j)      CW2 stated that the projections which CW2’s facility received from corporate

                headquarters in Milwaukee were regularly unreachable. For example, CW2 stated

                that senior management’s FY2018 projections for CW2’s manufacturing facility

                demanded that it grow its production by 5-10% while reducing its costs by the

                same amount. CW2 stated that this was impossible because CW2’s facility was

                already operating at maximum production level – and with serious inefficiencies,

                including large amounts of overtime and resulting mushrooming costs.

       (k)      Because REV carefully tracked backlog through OneStream at its corporate

                headquarters in Milwaukee, the Director Defendants always knew the sales mix

                for REV’s vehicles in production.

       54.      REV also tracked efficiencies at its facilities and was informed of various

manufacturing and supply issues. As recounted in the Securities Class Action, which detailed the

efficiency problems:

       (a)      CW 3 worked as a brand manager for REV’s Wheeled Coach Industries from

                December 2015 to April 2017. Wheeled Coach is one of the eight ambulance

                brands within REV’s F&E segment. CW3 was based at REV’s Winter Park,

                Florida facility. CW3 reported to the Senior Vice President of Sales for the REV

                Ambulance Group. CW3’s role as a brand manager for REV Ambulance Group

                Orlando’s Wheeled Coach line was primarily focused on sales. CW3 served as an

                account manager for several Wheeled Coach dealerships.

       (b)      CW3 reported many inefficiencies at the Winter Park facility. For example, CW3

                stated that information was often not accurately transferred from sales to

                engineering to production. As a result, workers would regularly not build vehicles

                to specification. This caused delays in production because workers would have to

                go back and re-build. CW3 also stated that CW3 would sometimes have to ask




                                                 20
             Case 2:21-cv-00283-LA Filed 01/03/19 Page 20 of 47 Document 1
         customers if they would accept the vehicle with specifications different than they

         had ordered for a discounted price.

(c)      CW3 also stated that, to keep the production line fed, Wheeled Coach opted to

         pre-build ambulances that had not yet been ordered to specification. CW3 stated

         that this way of working frequently led to costly rework when the detailed

         requirements were received. CW3 also stated (corroborating CW1’s statement)

         that REV’s Ambulance lines often competed with each other on deals.

(d)      CW3 reported other inefficiencies at the Winter Park facility. CW3 stated that

         there was a constant “burn and churn” of both skilled workers and returned

         ambulances at the ambulance production facility in the Winter Park facility.

(e)      CW3 also reported that ongoing labor problems increased chassis costs

         significantly per unit due to repainting. CW3 stated that paint quality was always

         off. “We were trying to keep up [with] painting and paint rework,” CW3 said.

         “But it was not a new problem, not an event. It’s abnormal there, if you look at the

         production line and the paint facility.” CW3 said the workers at the paint facility

         were asked to do too much in too little time, resulting in frequent and costly errors.

         “You can tell the workers to work harder, then you have tired workers who make

         mistakes,” CW3 said. “You continually require rework.” “I don’t think there was a

         labor shortage in the area, there was a lack of willingness to hire.” “It was a burn

         and churn environment: hire, fire.”

(f)      CW4 worked as a design engineer for the REV’s Specialty Products division, part

         of the REV’s Commercial segment, from March 2017 to October 2017. CW4 was

         recruited to work for REV by AIP. Based in Longview, Texas, CW4 reported to

         Director of Engineering Specialty Products, Andrew Cooper.

(g)      CW4 directed one senior designer, as well as other designers and drafters. It was

         CW4’s responsibility to interpret the project’s design goals and set design


                                           21
      Case 2:21-cv-00283-LA Filed 01/03/19 Page 21 of 47 Document 1
         objectives for each project. CW4 provided initial design layouts and follow-up and

         helped prepare renderings of products.        CW4 conferred regularly with his

         colleagues on the shop floor to ensure his design concepts made sense from a

         manufacturing perspective. CW4 was designing products for the specialty product

         division, which was part of REV’s Commercial segment.

(h)      Like CW3, CW4 described profound inefficiencies at REV. CW4 stated that “the

         whole thing was inefficient, from getting the parts to putting the parts in.” Even

         after desperately needed items arrived at the plant, no one ever seemed to know

         where the deliveries were located, CW4 recalled. “We had the parts arrive, but no

         one could attack because the inventory system was so bad.”

(i)      CW4 reported other serious problems. When CW4 started work for REV, CW4

         reported to an engineering manager who was suddenly either fired or laid off a

         couple months into his tenure. After the manager left the company, CW4 was

         simply instructed to report to the director of engineering instead. After moving to a

         new location, CW4 was dismayed to find that the work environment was

         miserable, with high turnover and low employee morale. “It was a bad work

         environment,” CW4 recalled. “Low pay, high stress, and lots of responsibility, but

         no authority to make anything happen.”

(j)      CW4 stated that CEO Timothy Sullivan was a hands-on chief executive who made

         occasional stealthy stops to observe the Longview manufacturing operation first-

         hand. CW4 stated that Sullivan was involved in the day-to-day operations of its

         REV facilities. CW4 was told by supervisors on occasion that Sullivan had

         stopped by. CW4 stated that Sullivan “visited unannounced a couple times.”

         “Management knew he was coming, but no one said anything.”




                                           22
      Case 2:21-cv-00283-LA Filed 01/03/19 Page 22 of 47 Document 1
          55.   Prior to issuing its financial guidance for any financial period, REV’s management

team met to first get accurate and reliable information.    As recounted in the Securities Class

Action:

          (a)   Each month, REV’s nine-person management team met at the Company’s

                headquarters in Milwaukee, Wisconsin and discussed REV’s financial guidance

                (the “Monthly Financial Meetings”).

          (b)   The five executives who attended the Monthly Financial Meetings were: CEO

                Sullivan, CFO Nolden, Marcus Berto (Executive Vice President and Chief

                Commercial Officer), Tom Phillips (Chief Operating Officer (from July 2015 to

                November 2017)), and Pamela Krop (General Counsel (from January 2016 to June

                2018)).

          (c)   The four non-executive members of the senior management team who attended the

                Monthly Financial Meetings were: Dan Peters, REV Fire Group President; Robert

                Collins, REV Ambulance Group President (Peters and Collins represented the

                Company’s F&E Segment); CW1, who was President of the REV Bus division

                (Commercial Segment); and Jim Jacobs, REV RV Group’s President

                (Recreational Segment) (collectively, the “Segment Heads”).

          (d)   At the Monthly Financial Meetings, the Segment Heads and the executives

                discussed REV’s 18-month rolling forecast. “We’d say here’s what next 12

                months look like,” CW1 said.      CW1 stated that the group discussed rolling

                forecasts during the Monthly Financial Meetings.

          56.   Earnings growth was central to REV’s value. From fiscal year 2015 through fiscal

year 2017, REV reported strong growth. In those years, REV’s Adjusted Net Income and

Adjusted EBITDA was:


                                                 2015              2016          2017
                    Adjusted Net Income       $34 million    $53 million      $76 million

                                                 23
            Case 2:21-cv-00283-LA Filed 01/03/19 Page 23 of 47 Document 1
                     Adjusted EBITDA          $90 million    $123 million    $163 million



       57.     Analysts were “sold” on REV’s growth story. As examples, a December 19, 2017

Wells Fargo report stated that the “company realized significant growth yr/yr. Looking forward,

management expects growth to continue…”, and a December 20, 2017 Deutsche Bank report

stated that “F&E organic growth accelerated to +14% Y/Y on tougher comps, 2) Recreation

organic growth also accelerated to +19% Y/Y, and 3) Recreation margins improved 420bps Y/Y;

this level of improvement seems sustainable into 2018.”

               MATERIALLY FALSE AND MISLEADING STATEMENTS

       58.     On October 24, 2016, REV filed a registration statement on Form S-1 with the

SEC in connection with its IPO. The registration statement was amended, with the final amended

registration statement filed on January 17, 2017 on Form S-1/A (collectively, the “Registration

Statement”). The Registration Statement was declared effected by the SEC on January 26, 2017.

       59.     The Registration Statement contained a preliminary prospectus. The final

prospectus was dated January 26, 2017 (the “Prospectus”). The Prospectus was filed with the

SEC on January 30, 2017.

       60.     The Prospectus trumpeted REV’s production efficiencies, stating that “[w]e

believe that our factories are among some of the most efficient and lowest cost production

facilities in each of our markets due to the production processes that we employ, our purchasing

scale and the high unit volume throughput relative to most of our competitors.”

       61.     On or about January 27, 2017, the Company completed its IPO, selling about 12.5

million shares at $22 per share and raising approximately $275 million in proceeds.

       62.     After completing this IPO, AIP owned approximately 45,834,841 shares of REV’s

common stock, which represented approximately 72% of the Company’s total outstanding shares

of common stock.




                                                24
          Case 2:21-cv-00283-LA Filed 01/03/19 Page 24 of 47 Document 1
       63.     On information and belief, before issuing its full year fiscal 2018 (“FY2018”)

guidance (see ¶64, infra), REV participated in a Monthly Financial Meeting. As recounted in the

Securities Class Action:

       (a)      CW1 stated that CW1 attended a Monthly Financial Meeting in late September or

                early October 2017. At this meeting, the Segment Heads were presented with a

                forecast for FY2018 Adjusted EBITDA in the range of $200 to $220 million.

       (b)      At the late September / early October 2017 Monthly Financial Meeting, the group

                was told that “all the numbers rolled up to this, where for 2018, bus you do this X

                amount, RV you do this amount.” CW1 was told that REV’s Bus division had to

                hit an unreachable EBITDA target for FY2018. CW1 advised that REV Bus was

                on track to hit a lower target, but Sullivan and Nolden wanted CW1 to commit to

                a materially higher figure.

       (c)      At the late September / early October 2017 Monthly Financial Meeting, CW1

                told the group that there was no plan to support the FY2018 earnings guidance

                (which was the same as that ultimately issued on October 10, 2017).

       (d)      CW1 stated that REV’s executive leadership set EBITDA (or profit) margin goals

                of 10 percent for each of the Company’s divisions.

       (e)      CW1 stated that the FY2018 earnings guidance given at the September or early

                October 2017 Monthly Financial Meeting was unobtainable as REV Bus could

                not reach a 10% EBITDA margin because, among other reasons:

                (i)        A five-year contract for 350 buses a year for the next five years with one

                           of REV’s Bus brands, Collins Bus, fell through in 2017 (well before the

                           late September/early October 2017 Monthly Financial Meeting),

                           adversely affecting the FY2018 earnings guidance. CW1 personally

                           worked on the Collins contract.




                                                   25
          Case 2:21-cv-00283-LA Filed 01/03/19 Page 25 of 47 Document 1
          (ii)   Collins Bus could barely expand its market share because it already had

                 such a large share of the school bus market. CW1 stated that in the 7,000-

                 unit short school bus market, 6,000 of which are sold in North America

                 each year, Collins was already delivering 2,800 units annually.

(f)       CW1 also stated that the FY2018 earnings guidance given at the September or

          early October 2017 Monthly Financial Meeting was unobtainable because (i)

          some of REV’s plants were already operating at capacity; and (ii) REV’s growth

          was limited because it had acquired so many other companies, particularly in the

          Ambulance division, that it was often competing with itself, something CW1

          learned at Monthly Financial Meetings where the budgets and targets for each

          segment were discussed.

(g)       CW1 stated that at the late September/early October Monthly Financial Meeting,

          CW1 told Sullivan and the other corporate executives that REV’s proposed

          FY2018 earnings guidance was not achievable. CW1 said, “I was not in

          agreement with what they wanted to do, and I told them.”

(h)       As with CW1, Jim Jacobs, REV’s RV Group President (Recreation Segment),

          told the group at the late September/early October Monthly Financial Meeting

          that his portion of the earnings guidance was unreachable. CW1 said Jacobs’

          point of contention hinged on corporate’s expectations of the Decatur plant,

          which made Jacobs’ target impossible based on Jacobs’ experience at the

          Company. CW1 stated that REV’s Decatur facility (in its RV division) had been

          performing poorly.

(i)       CW1 stated that both CW1 and Jacobs strongly argued that the Commercial and

          Recreational segments’ share of the FY2018 earnings guidance was unobtainable.

(j)       After the meeting, CW1 received an email from Defendant Sullivan that said,

          “let’s meet at 7.” At that meeting, Sullivan informed CW1 that if CW1 was not


                                         26
      Case 2:21-cv-00283-LA Filed 01/03/19 Page 26 of 47 Document 1
                   going to go along with the plan, CW1’s further employment at REV was not

                   going to work.

         (k)       CW1 explained that the Segment Heads who did not go along with the FY2018

                   earnings guidance were driven out of the Company by Sullivan.

         (l)       CW1 would not support the unachievable FY2018 earnings forecast and instead

                   left the Company on November 1, 2017.

         (m)       CW1 stated that Jacobs left REV for the same reason on November 1, 2017.

         64.      On October 10, 2017, REV published a press release entitled “REV Group, Inc.

Provides Outlook for Full-Year Fiscal 2018”. In the press release, REV stated that FY2018 net

income would be in the range of $85 million to $100 million and FY2018 adjusted EBITDA

would be in the range of $200 million to $220 million. 3
         65.      In this October 10, 2017 press release, REV further stated, “REV Group is

forecasting growth in all three of its reportable segments [Commercial, Recreation, and F&E] in

fiscal 2018 . . . .”

         66.      On October 10, 2017, the Company filed a Form S-1 registration statement for the

SPO with the SEC (the “SPO Registration Statement”), which was declared effective on October

12, 2017.




3
        In this press release, REV includes a note regarding non-GAAP measures and explained
why it uses adjusted EBITDA stating, “REV Group reports its financial results in accordance
with U.S. generally accepted accounting principles (“GAAP”). However, management believes
that the evaluation of REV Group’s ongoing operating results may be enhanced by a presentation
of Adjusted EBITDA, which is a non-GAAP financial measure. Adjusted EBITDA represents
net income before interest expense, income taxes, depreciation and amortization as adjusted for
certain non-recurring, one-time and other adjustments which REV Group believes are not
indicative of its underlying operating performance.

        REV Group believes that the use of Adjusted EBITDA provides additional meaningful
methods of evaluating certain aspects of its operating performance from period to period on a
basis that may not be otherwise apparent under GAAP when used in addition to, and not in lieu
of, GAAP measures.”
                                                  27
               Case 2:21-cv-00283-LA Filed 01/03/19 Page 27 of 47 Document 1
       67.     On October 13, 2017, the Company filed the prospectus for the SPO on Form

424B4, which incorporated and formed part of the Registration Statement (together with the SPO

Registration Statement, the “SPO Prospectus”).4 The SPO was priced at $27.25 per share by

REV.

       68.     The SPO Prospectus also trumpeted REV’s production efficiencies, stating that

“[w]e believe that our factories are among some of the most efficient and lowest cost production

facilities in each of our markets due to the production processes that we employ, our purchasing

scale and the high unit volume throughput relative to most of our competitors.”

       69.     The SPO Prospectus also stated:

       Our Growth Strategies
       We plan to pursue several strategies to grow our earnings, expand our market share
       and further diversify our revenue stream, including: Drive Margin Expansion
       Through Controllable Operational Initiatives—Our focus on driving operational
       improvement initiatives across the organization has enabled the increase of our net
       income and Adjusted EBITDA margins by 148 basis points and 280 basis points,
       respectively, from fiscal year 2014 to fiscal year 2016.

                                           ***

       Commercial Markets REV’s Commercial segment addresses a broad variety of
       products and end markets. The transit and shuttle bus market includes applications
       such as airport car rental and hotel/motel shuttles, paramedical transit vehicles for
       hospitals and nursing homes, tour and charter operations, daycare and student
       transportation, mobility vans for wheelchair users, and numerous other applications.
       According to industry sources, shipments of cutaway buses (those buses that are up
       to 35 feet in length) were approximately 14,400 units in 2016. We believe the
       commercial bus markets we serve will sustain positive long-term growth supported
       by growing levels of urbanization which will require increasing commercial bus
       usage, increased government transportation spending as shown in the chart below,
       an aging and growing U.S. population driving demand for shuttle buses and mobility
       vans, a necessary replacement cycle of public and private bus customers and the
       introduction of new bus products.” [Emphasis added]




4
       The IPO Prospectus and SPO Prospectus are collectively referred to as the
“Prospectuses.”
                                                 28
          Case 2:21-cv-00283-LA Filed 01/03/19 Page 28 of 47 Document 1
        70.      Through this SPO (and while REV’s stock price was artificially inflated due to

Defendants’ false and misleading statements), Company insiders including AIP and defendants

Marvin, Fish, Cusumano, and Rotroff, sold approximately $300 million worth of REV stock (11.5

million shares at $27.25 per share). REV received none of the sale proceeds. Also, on October

17, 2017 Defendants Cusumano and Marvin sold about 25% of their individual REV holdings for

proceeds of over $1.2 million each.

        71.      On December 19, 2017 REV published a press release entitled “REV Group, Inc.

Reports Fiscal 2017 Fourth Quarter and Full Year Results”. In that press release, REV stated in

relevant part:

        We are reaffirming our REV Group full-year fiscal 2018 outlook that was released
        in early October. We expect full-year 2018 revenues of $2.4 to $2.7 billion and
        Adjusted EBITDA of $200 to $220 million. We are also reaffirming our expectation
        for full year 2018 net income to be in the range of $85 to $100 million, said Sullivan.
        “This outlook does not include any impact from potential changes in U.S. tax policy
        and rates, which we believe will be beneficial.
        72.      This press release also quoted Defendant Sullivan, who stated in relevant part:

        I am proud to report 18 percent sales growth and 32 percent growth in Adjusted EBITDA
        in 2017, but even more importantly, I am pleased to report that all three of our segments
        continue to have strong outlooks. We plan to continue this trajectory of earnings growth in
        excess of sales growth into next year. In summary, it was a strong quarter and year, we are
        well positioned for continued growth in fiscal 2018 and we will continue to make progress
        towards our enterprise-wide EBITDA margin goal of 10 percent.
        73.      On December 20, 2017, REV held its 4Q 2017 conference call. During this call,

Defendant Sullivan reiterated REV’s FY2018 earnings guidance. Sullivan also responded to

questions about REV’s guidance, growth and margins. This exchange states in relevant part:

        Sullivan:


        First and foremost, we are reiterating, today, guidance that we presented in October
        during our follow-on, which is net sales of $2.4 billion to $2.7 billion and adjusted
        EBITDA of $200 million to $220 million for full year fiscal 2018. This is now 3
        years in a row of revenue growth exceeding 15% and adjusted EBITDA growth
        exceeding 30%.


                                                  29
          Case 2:21-cv-00283-LA Filed 01/03/19 Page 29 of 47 Document 1
        Mircea Dobre - Robert W. Baird & Co. Incorporated, Research Division – Senior
        Research Analyst:

        My first question is really surrounding guidance. I – I’m wondering if maybe you
        can help us refine our assumptions a little bit at segment level. I’m curious as to how
        you’re thinking of segment level growth versus your 12.5% overall growth
        guidance. And also some color by segment on margin progression.

        Sullivan:

        I think we’re going to have more the same, obviously, in 2018. We had a very strong
        Fire & Emergency performance in ‘17. That’s going to continue. As a matter of fact,
        our Fire backlog is significantly higher at this time than it was last year even at this
        time. I think all other segments [Commercial and RV], quite frankly, are up, and
        they’re going to be up, obviously, reflecting the type of guidance we gave.
        [Emphasis added]
        74.    On December 21, 2017 REV filed its 2017 10-K with the SEC, and which was

signed by the Director Defendants. In the 2017 10-K, REV trumpeted its production efficiencies,

stating that “[w]e believe that our factories are among some of the most efficient and lowest cost

production facilities in each of our markets due to the production processes that we employ, our

purchasing scale and the high unit volume throughput relative to most of our competitors.” The

2017 10-K also affirmed REV’s growth strategy, stating in relevant part:

        Our Growth Strategies


        We plan to continue pursuing several strategies to grow our earnings, expand our
        market share and further diversify our revenue stream, including:

        Drive Margin Expansion Through Controllable Operational Initiatives— Our
        focus on driving operational improvement initiatives across the organization has
        enabled the increase of our net income, Adjusted Net Income and Adjusted
        EBITDA margins by 6 basis points, 139 basis points and 197 basis points,
        respectively, from fiscal year 2015 to fiscal year 2017. [Emphasis added]
        75.    In its 2017 10-K and discussing its products and markets, REV stated in relevant

part:

        Commercial Markets




                                                  30
          Case 2:21-cv-00283-LA Filed 01/03/19 Page 30 of 47 Document 1
       REV’s Commercial segment addresses a broad variety of products and end markets.
       The transit and shuttle bus market includes applications such as airport car rental and
       hotel/motel shuttles, paramedical transit vehicles for hospitals and nursing homes,
       tour and charter operations, daycare and student transportation, mobility vans for
       wheelchair users, and numerous other applications. According to industry sources,
       shipments of cutaway buses (those buses that are up to 35 feet in length) were
       approximately 14,400 units in 2016. We believe the commercial bus markets we
       serve will sustain positive long-term growth supported by growing levels of
       urbanization which will require increasing commercial bus usage, increased
       government transportation spending as shown in the chart below, an aging and
       growing U.S. population driving demand for shuttle buses and mobility vans, a
       necessary replacement cycle of public and private bus customers and the
       introduction of new bus products.” [Emphasis added]
       76.     Additional challenges were on the horizon for REV. On March 1, 2018 (one

month into REV’s second quarter) The New York Times and other news outlets reported that

President Trump would impose tariffs of 25% on steel and 10% on aluminum. On March 8, 2018,

President Trump signed proclamations for the new steel and aluminum tariffs.

       77.     As generally reported, these tariffs would likely result in an increase in U.S. steel

demand and prices.5

       78.     Based in part on the foregoing, REV knew that the steel tariff would cause both

foreign and domestic steel prices to rise because the tariffs gave U.S. steel companies pricing


5
       For example, see the following articles:

March     1,  2018    –     Steel   mixed     on    232,    prices     seen    rising,                 at
https://www.amm.com/Article/3791108/Steel-mixed-on-232-prices-seen-rising.html

March 1, 2018 – U.S. steel, aluminum stocks up on Trump's tariffs, but other industries fear price
rises, at https://www.reuters.com/article/us-usa-trade-companies/u-s-steel-aluminum-stocks-up-
on-trumps-tariffs-but-other-industries-fear-price-rises-idUSKCN1GD6FH

March 2, 2018 – More automakers warn Trump metal tariffs would boost car prices, at
https://www.reuters.com/article/usa-trade-ford-motor/update-1-more-automakers-warn-trump-
metal-tariffs-would-boost-car-prices-idUSL2N1QK1T4

March 6, 2018 - US Section 232 tariffs could send HRC prices to $1,000/t, hurt buyers, at
https://www.metalbulletin.com/Article/3792187/US-Section-232-tariffs-could-send-HRC-prices-
to-1000t-hurt-buyers.html

                                                  31
          Case 2:21-cv-00283-LA Filed 01/03/19 Page 31 of 47 Document 1
power to raise their prices to match the newly-raised foreign steel prices. REV also knew that it

would be harmed by these tariffs because it needed steel chassis to build its vehicles and increased

steel prices would increase REV’s steel costs, cause delays in REV’s procurement, and negatively

affect its earnings.

        79.     On March 7, 2018, REV published a press release announcing its 1Q 2018

financial results. In that press release REV stated and Sullivan was quoted in relevant part:


        Fiscal year 2018 is off to a good start as we saw continued growth across most of
        our product categories and we remain on track to meet our full year objectives,” said
        Tim Sullivan, CEO REV Group, Inc. “We continue to remain highly focused on
        the execution of our commercial, product and operating strategies to improve
        profitability as we work towards our long-term goal of an enterprise-wide
        EBITDA margin in excess of 10 percent. Additionally, we continued to execute on
        our disciplined capital allocation strategy with the acquisition of Lance Camper this
        quarter, which enables our entry into the large and fast growing towables RV
        market. With a strong backlog of $1.24 billion we expect to continue to see
        improving operating leverage in the business and thus expect earnings growth to
        exceed sales growth in fiscal year 2018.

                                             ***

        First quarter results were in-line with our expectations and our view of end market
        demand and macro conditions remains consistent with prior expectations. Therefore,
        we are reaffirming our prior guidance and are still expecting full fiscal year 2018
        revenues of $2.4 to $2.7 billion and Adjusted EBITDA of $200 to $220 million.
        Based on first quarter results, we are updating our expectation of full fiscal year
        2018 net income to be in the range of $90 to $110 million and Adjusted Net Income
        to be in the range of $110 to $125 million. [Emphasis added]

        80.     In the March 7, 2018 press release REV surprised the market by revealing that, for

the first time since its IPO five quarters prior, its margins and growth rates had contracted in its F&E

and Commercial segments.

        (a)     Commercial posted an adjusted EBITDA margin of 3.4% of net sales in the first

                quarter of 2018, compared to 6.3% in the first quarter of 2017, representing

                approximately a 290-basis-point year-over-year decline.


                                                   32
           Case 2:21-cv-00283-LA Filed 01/03/19 Page 32 of 47 Document 1
       (b)     F&E posted an adjusted EBITDA margin of 8.4% of net sales in the first quarter of

               2018, compared to 9% in the first quarter of 2017, representing approximately a 60-

               basis-point year-over-year decline.

       81.      REV stated that the margin contraction was a result of poor timing and mix of

shipments in its F&E segment, and a shift of timing and lower bus sales in the Commercial

segment.

       82.     On March 7, 2018, REV also held its 1Q 2018 conference call. During this call

Defendant Sullivan was asked about 2018 guidance and separately about increased steel prices. The

exchange in relevant part states:

       Andrew Millard Casey - Wells Fargo Securities, LLC, Research Division – Senior
       Machinery Analyst:

       Kind of a question back in line with Jamie’s question. We’re starting to see some
       lengthening in order-to-delivery lead times from some of your chassis providers.
       First, are you seeing that? And then, if so, does that further impact the timing of how
       you expect to achieve the updated ‘18 goals?

       Sullivan:

       It’s a current situation that we hope does not get worse. But for instance, Mercedes
       Sprinter chassis have not been EPA approved yet. So there’s a bit of delay in
       receiving those. We do work off a backlog of chassis. So in the near term, by near
       term I mean, our second quarter, we’re fine. But as you can imagine, with our
       backend-loaded plan, we need a lot of chassis in here in Q3 and Q4. So we have
       time to react to it. But there’s noise with GM also. There’s a little bit noise with
       Ford. It’s something that we manage on a regular basis. But we’ve got some time to
       react, and we plan to. But right now, we don’t see that that's going to negatively
       impact our fiscal year.

       Andrew Millard Casey - Wells Fargo Securities, LLC, Research Division – Senior
       Machinery Analyst:

       Okay, Tim. And then in the context of higher input costs that could affect some of
       the component purchases and even some of those chassis purchases, can you, kind
       of, remind us about how you price your products, and if you’re expecting the – what
       appears to be a rising material cost environment to impact your ability to achieve the
       margin expectations not only this year but next year?

                                                 33
           Case 2:21-cv-00283-LA Filed 01/03/19 Page 33 of 47 Document 1
       Sullivan:

       Yes. This is a top question of everyone in the last few days. Steel and aluminum,
       which, obviously, are the topics of the day, are less than 5% of our direct spend. And
       the vast majority, I mean, a very high percentage of what we buy in both steel and
       aluminum, we get from U.S. suppliers. So our exposure to foreign suppliers of steel
       or aluminum is very low. And our actual percentage of our total material cost is very
       low as well. And the other plus that we do have is, we’ve got aluminum pricing
       locked in for the remainder of this year. And we’ve been doing that the last couple of
       years in aluminum, just because we wanted to make sure that we didn't succumb to
       some volatility there. The bigger issues is the one that you really addressed, and
       that’s the chassis. We will be extremely diligent on chassis’ costs as we move
       through fiscal 2018. That’s where we’re going to see the issues. The good news is, I
       think, is, we can stay ahead of those, we purchase far enough in advance. And if you
       understand how chassis work, it’s kind of a – it’s a pool effect that we buy into. So
       we have warnings of any cost adjustments on chassis well in advance of what’s
       happening. [Emphasis added]

       83.     The statements in ¶¶ 60, 64, 65, 68, 69, 71-75, 79, and 82 were materially false and

misleading when made because (i) REV’s factories had materially inefficient production processes;

and/or (ii) REV’s backlog showed that the Company’s growth would contract; and/or (iii) REV’s

growth strategy, which was reflected in its FY2018 guidance, was not supportable; and/or (iv) REV

admitted (in its March 7, 2018 press release) that poor sales mixes and lower profit margins had

caused a growth contraction; and/or (v) new tariffs would increase REV’s cost of materials.

       84.     On March 8, 2018, REV stock fell to a closing price of $23.85 per share from a

March 7, 2018 closing price of $27.15. These losses would have been greater, but the Director

Defendants other misrepresentations investors as detailed herein stemmed this tide.


                       THE TRUTH BEGINS TO EMERGE
              EARNINGS GROWTH WAS CENTRAL TO REVG’S VALUE

       85.     On June 6, 2018, after market close, REV published a press release announcing its

2Q 2018 financial results and revised its FY2018 earnings guidance. For 2Q 2018 REV reported

adjusted net income of only $15.6 million, or $0.24 per diluted share (a decline of 17.9% from the

                                                34
          Case 2:21-cv-00283-LA Filed 01/03/19 Page 34 of 47 Document 1
second quarter of 2017). For 2Q 2018, REV reported adjusted EBITDA of only $34.1 million for

the quarter, (a decrease of 9.2% from the second quarter of 2017) and about 25% below analysts’

estimates of approximately $45 million. REV also significantly reduced its fiscal year 2018

earnings guidance. The Company cut Adjusted EBITDA about 15%, from $200 – $220 million to

$175 to $185 million; and cut net income about 20%, from $85 – $100 million to $72 to $87

million. REV specifically called investors’ attention to the Commercial Segment’s shortfall in its

press release headline (“…adversely impacted by near term commodity price inflation, supply

chain constraints and shortfalls in our Commercial Segment”).

        86.     The June 6, 2018 press release stated in relevant part:

        Our fiscal second quarter results were below our expectations and were impacted by
        a number of factors…. In particular, cost inflation across many of the commodities
        and services we buy was significant in the quarter and due to the length of our
        backlogs we were not able to mitigate these increases. We estimate the cost inflation
        will have an approximate $19 million impact on our current fiscal year.
        Additionally, production and sales at several of our business units were adversely
        impacted by the availability of chassis. Finally, margins were impacted by lower-
        than-expected sales of certain higher-content product categories including custom
        fire apparatus, large commercial buses, and Class A RVs.
        87.     Notably, REV’s admission that a primary reason it missed its FY2018 earnings

guidance related to problems with “large commercial buses and Class A RVs”. As alleged herein
(see ¶¶ 55 and 63), CW1 and Jacobs told Defendant Sullivan and Nolden at the late September /
early October Monthly Financial Meeting that the FY2018 guidance was not obtainable.

        88.     The June 6, 2018 press release also expanded on issues relating to REV’s bus

business, stating:


        Commercial segment Adjusted EBITDA was $9.5 million in the second quarter
        2018 compared to $14.7 million in the second quarter 2017. This decrease was due
        to reduced volumes of transit and school bus units sold compared to the prior year,
        and certain higher material and freight costs. Adjusted EBITDA margin was 6.0% of
        net sales in the second quarter 2018 compared to 9.2% in the second quarter 2017.




                                                  35
          Case 2:21-cv-00283-LA Filed 01/03/19 Page 35 of 47 Document 1
       The decline in sales and profitability experienced during the second quarter were
       largely the result of a timing lag between two major contracts in our transit bus
       business...
       89.    On the same date and after REV’s disclosures, many analysts slashed price targets

and downgraded REV stock, including reports from SunTrust Robinson, BMO Capital Markets,

and Morgan Stanley.

       90.    On June 7, 2018, REV held its 2Q 2018 conference call, attended by defendant

Sullivan, Nolden, and various analysts and investors. During this call, REV’s reduced FY2018

earnings guidance was discussed. The issues and exchanges include:

       (a)    Sullivan stated that part of the reason for the reduced FY2018 earnings guidance

              was a canceled contract with Collins Bus:


              Now for the challenges. 2 of our higher-quality business units struggled in
              the first 2 quarters this year. In our Commercial segment, our Collins school
              bus business declined to participate in a very large pre-bid requested by one
              of our school bus contractors. This adversely affected our first half 2018
              performance, but we believe this was ultimately the right decision for the
              business, and we believe we can recover and get close to plan by the end of
              fiscal 2018 with new traditional school bus and contractor sales
              opportunities.

However, Sullivan knew about the Collins Bus issues in 2017 when CW1 informed him at the late
September / early October 2017 Monthly Financial Meeting (see ¶ 64).

       (b)    Nolden stated that revenue from lower margin vehicles was part of the reason for

              the slashed guidance, and stated:


              These circumstances have contributed to this volatility in mix such as the
              sales profile for our ambulance division in the second quarter was skewed
              towards lower-margin vehicles. In addition, the mix of fire apparatus sales in
              the quarter were skewed toward lower content fire apparatus in the form of
              more retail custom trucks versus larger custom pumpers and aerials.
       (c)    Regarding the impact of steel tariffs, Sullivan stated:


              The tariffs have also created unintended – unpredicted consequences. As
              soon as tariffs were suggested, there was a run on many of the commercial

                                                  36
         Case 2:21-cv-00283-LA Filed 01/03/19 Page 36 of 47 Document 1
               chassis we purchase and convert. We are paying extra freight charges to get
               the chassis we need for the second half shipments. Over the 60 day – the last
               60 days alone, this has resulted in approximately a $1 million additional cost.
               We now need to get certain chassis shipped via truck due to railcar shortages
               based on what we believe to be abnormal and artificial demand.
       (d)     Sullivan also admitted that his 10% EBITDA margin goal for FY2019 was

               impossible to reach. The exchange on this issue includes:


               Andrew Millard Casey - Wells Fargo Securities, LLC, Research Division –
               Senior Machinery Analyst:

               First, a couple of questions. First, your new adjusted EBITDA margin guide,
               7.2% at the midpoint. In the past, and you kind of alluded to it earlier, you’ve
               outlined fiscal ‘19 adjusted margin target of about 10% without a lot of
               market growth. The internal initiatives that you announced you had took in
               the second quarter seem to be likely to add about 100 basis points on a
               carryover basis. So it leaves about 200 to get to the 10%. Are the in-place
               initiatives still supportive to boost EBITDA margins to that 10% next year?

               Sullivan:

               We’re not going to get to 10% next year. I think 2 things. Obviously, you’re
               experiencing a pretty healthy speed bump that’s slowed us down on that path
               to 10% here in the second quarter. But the other part, the other element to
               getting to the 10% is a meaningful contribution from spare parts, and we’re
               lagging in spare parts. We plan to continue to move in the right direction.
               Our goal has not changed. But I can guarantee that we will not get to 10% in
               2019, which was our initial goal 2 years ago – 2.5 years ago. But we will get
               there. And I don’t – we’ll have more visibility, I guess, on that come fiscal
               2019, but it’s a goal. We think we can get there. We need some things to
               happen in a positive way. [Emphasis added]
       91.     On June 7, 2018 and on this news the price of REV stock fell $3.39 per share or

nearly 20% to close at $14.52 per share, from its June 6, 2018 closing price of $17.91 per share.

                           DEMAND FUTILITY ALLEGATIONS
                              FOR THE BOARD OF REV
       92.     Plaintiff brings this action derivatively in the right and for the benefit of REV to

redress injuries suffered and to be suffered by REV because of the breaches of fiduciary duty and

other wrongs as alleged herein by the Director Defendants.



                                                 37
          Case 2:21-cv-00283-LA Filed 01/03/19 Page 37 of 47 Document 1
        93.     Plaintiff will adequately and fairly represent the interests of REV and its

stockholders in enforcing and prosecuting its rights and has retained counsel competent and

experienced in derivative litigation.

        94.     Plaintiff is a current owner of the Company stock and has continuously been an

owner of Company stock during all times relevant to the Director Defendants’ wrongful course of

conduct alleged herein. Plaintiff understands his obligation to hold stock throughout the duration

of this action and is prepared to do so.

        95.     Because of the facts set forth herein, Plaintiff has not made a demand on the Board

of REV to institute this action against the Director Defendants. Such demand would be a futile

and useless act because the Board is incapable of making an independent and disinterested

decision to institute and vigorously prosecute this action.

        96.     The REV Board is currently comprised of nine (9) members - Sullivan, Bamatter,

Canan, Cusumano, Dutil, Fish, Marvin, Rotroff, and Viola. Thus, Plaintiff is required to show

that a majority of Defendants, i.e., five (5), cannot exercise independent objective judgment about

whether to bring this action or whether to vigorously prosecute this action.

        97.     The Director Defendants face a substantial likelihood of liability in this action

because they caused REV to issue false and misleading statements concerning the information

described herein. Because of their advisory, executive, managerial, and directorial positions with

REV, the Director Defendants had knowledge of material non-public information regarding the

Company and were directly involved in the operations of the Company at the highest levels.

        98.     The Director Defendants either knew or should have known of the false and

misleading statements that were issued on the Company’s behalf and took no steps in a good faith

effort to prevent or remedy that situation, proximately causing millions of dollars of losses for

REV stockholders.

        99.     The Director Defendants (or at the very least a majority of them) cannot exercise

independent objective judgment about whether to bring this action or whether to vigorously


                                                  38
          Case 2:21-cv-00283-LA Filed 01/03/19 Page 38 of 47 Document 1
prosecute this action. For the reasons that follow, and for reasons detailed elsewhere in this

Complaint, Plaintiff has not made (and is excused from making) a pre-filing demand on the Board

to initiate this action because making a demand would be a futile and useless act.

        100.    Any suit by the Board to remedy these wrongs would likely expose the Company

to further violations of the securities laws that would result in civil actions being filed; thus, the

Board members are hopelessly conflicted in making any supposedly independent determination

about whether to sue themselves.

        101.    The Director Defendants approved and/or permitted the wrongs alleged herein to

have occurred and participated in efforts to conceal or disguise those wrongs from the Company’s

stockholders or recklessly and/or with gross negligence disregarded the wrongs complained of

herein and are therefore not disinterested parties.

        102.    The Director Defendants authorized and/or permitted the Company to make false

statements that disseminated directly to the public and made available and distributed to

stockholders, authorized and/or permitted the issuance of various false and misleading statements,

and are principal beneficiaries of the wrongdoing alleged herein, and thus, could not fairly and

fully prosecute such a suit even if they instituted it.
                THE DIRECTOR DEFENDANTS ARE NOT INDEPENDENT

Defendant Sullivan

        103.    Defendant Sullivan is the CEO of the Company. Defendant Sullivan is also a

Director of the Company. Defendant Sullivan is not disinterested or independent, and therefore,

is incapable of considering demand because Sullivan (as CEO) is an employee of the Company

who derived substantially all of his income from his employment with REV, making him not

independent. As such, Sullivan cannot independently consider any demand to sue himself for

breaching his fiduciary duties to the Company, because that would expose him to liability and

threaten his livelihood.




                                                      39
           Case 2:21-cv-00283-LA Filed 01/03/19 Page 39 of 47 Document 1
          104.   This lack of independence and financial benefits received by Defendant

Sullivan renders him incapable of impartially considering a demand to commence and

vigorously prosecute this action.

Defendants Canan, Dutil and Viola

          105.   Defendants Canan, Dutil and Viola are members of REV’s Audit Committee.

          106.   Pursuant to the Company’s Audit Committee Charter, the members of the Audit

Committee shall review the Company’s: “(i) annual consolidated audited financial statements,

and the auditors’ report thereon; (ii) interim consolidated financial statements, and any reports

of the auditors with respect thereto; (iii) the related management’s discussion and analysis of

the Corporation’s financial condition and results of operation (“MD&A”); and (iv) earnings

releases and guidance. Specifically, as a member of the Audit Committee, Defendants Canan,

Dutil and Viola were tasked with reviewing the Company’s compliance with applicable laws

and regulations and reviewing and overseeing any policies, procedures and programs designed

to promote such compliance.

          107.   Defendants Canan, Dutil and Viola breached their fiduciary duties of due care,

loyalty, and good faith, because as members of the Audit Committee, inter alia, they allowed or

permitted false and misleading statements to be disseminated in the Company’s SEC filings and

other disclosures and, otherwise, failed to ensure that adequate internal controls were in place

regarding the deficiencies described above. Therefore, Defendants Canan, Dutil and Viola face a

substantial likelihood of liability for their breach of fiduciary duties and any demand upon them is

futile.

Defendants Bamatter, Cusumano, Fish, Marvin and Rotroff

          108.   Defendants Bamatter, Cusumano, Fish, Marvin and Rotroff are all high-ranking

officers of AIP (Bamatter, Fish, and Rotroff described as a “partner” of AIP; Marvin and

Cusumano described as “Sr. Managing Partner” on the AIP website).




                                                 40
            Case 2:21-cv-00283-LA Filed 01/03/19 Page 40 of 47 Document 1
       109.    AIP exerted control over REV before, during, and after the Offerings. AIP

owned approximately 90% of REV’s voting common stock prior to the IPO. Immediately

following the IPO, AIP owned at least 70% of the Company’s outstanding common stock.

Following the SPO, AIP continued to own and control a majority of REVG’s voting stock.

       110.    As stated in REV’s Form DEF 14A filed with the SEC on January 24, 2018 (the

“2018 Proxy Statement”) and also stated in its 2017 10-K:

       Certain funds affiliated with AIP CF IV, LLC, which we collectively refer to as
       “American Industrial Partners” or “AIP,” control more than a majority of the
       voting power of our common stock eligible to vote in the election of directors. As
       a result, we are a “controlled company” within the meaning of the corporate
       governance standards of the NYSE and have elected not to comply with certain
       corporate governance standards, including the requirements that the board be
       composed of a majority of independent directors and that the compensation
       committee and nominating and corporate governance committee are composed
       entirely of independent directors.
       111.    Additionally, AIP and REV are parties to a shareholders agreement that gave

AIP outsized influence and control over REV so long as AIP beneficially owns at least 15% of

the outstanding shares of REV’s common stock.

       112.    On or about October 17, 2017 and through the SPO, AIP and defendants

Marvin, Fish, Cusumano, and Rotroff, sold approximately $300 million worth of REV stock

(11.5 million shares at $27.25 per share). REV received none of the sale proceeds. Also, on

October 17, 2017 Defendants Cusumano and Marvin sold about 25% of their individual REV

holdings for proceeds of over $1.2 million each, and while possessing the insider information

described herein.

       113.    Based on the foregoing and as further alleged herein, defendants Bamatter,

Cusumano, Fish, Marvin and Rotroff face a substantial likelihood of liability and any demand

upon them is futile.




                                              41
          Case 2:21-cv-00283-LA Filed 01/03/19 Page 41 of 47 Document 1
Defendants Sullivan, Bamatter, Canan, Cusumano, Dutil, Fish, Marvin, Rotroff, and

Viola

        114.     Sullivan, Bamatter, Canan, Cusumano, Dutil, Fish, Marvin, Rotroff, and Viola

are each named as a defendant in the Securities Class Action. Some of these defendants are

also defendants in other securities class actions now pending. Each of these defendants face a

substantial likelihood of liability in the Securities Class Action and other pending litigations

relating to the facts and matters alleged herein and based thereon, any demand upon them in

this action is futile.
                                  FIRST CAUSE OF ACTION

               (Against the Director Defendants for Breach of Fiduciary Duty)

        115.     Plaintiff incorporates by reference and re-alleges each allegation contained

above, as though fully set forth herein.

        116.     The Director Defendants owed and owe REV fiduciary obligations. By reason

of their fiduciary relationships, the Director Defendants owed and owe REV the highest

obligation of good faith, fair dealing, loyalty and due care.

        117.     The Director Defendants, and each of them, violated and breached their

fiduciary duties of care, loyalty, reasonable inquiry, oversight, good faith and supervision.

        118.     The Director Defendants had actual or constructive knowledge that they had

caused the Company to improperly misrepresent the business prospects of the Company. These

actions could not have been a good faith exercise of prudent business judgment to protect and

promote the Company’s corporate interests.

        119.     As a direct and proximate result of the Director Defendants’ failure to perform

their fiduciary obligations, REV has sustained significant and actual damages. As a result of

the misconduct alleged herein, the Director Defendants are liable to the Company.

        120.     Plaintiff, on behalf of REV, has no adequate remedy at law.




                                                 42
           Case 2:21-cv-00283-LA Filed 01/03/19 Page 42 of 47 Document 1
                               SECOND CAUSE OF ACTION

                  Against the Director Defendants for Unjust Enrichment

       121.    Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

       122.    By their wrongful acts and omissions, the Director Defendants were unjustly

enriched at the expense of and to the detriment of REV in the form of salaries, bonuses, and

other forms of compensation.

       123.    Further, through the SPO, AIP and defendants Marvin, Fish, Cusumano, and

Rotroff, sold approximately $300 million worth of REV stock, and defendants Cusumano and

Marvin sold about 25% of their individual REV holdings for proceeds of over $1.2 million

each, and while possessing the insider information described herein.

       124.    Plaintiff, as a stockholder and representative of REV, seeks restitution from the

Director Defendants, and each of them, and seeks an order of this Court disgorging all profits,

benefits and other compensation obtained by these Defendants, and each of them, from their

wrongful conduct and fiduciary breaches.
                                  THIRD CAUSE OF ACTION

                    (Against the Director Defendants for Abuse of Control)

       125.    Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

       126.    The Director Defendants’ misconduct alleged herein constituted an abuse of

their ability to control and influence the Company, for which they are legally responsible.

       127.    As a direct and proximate result of the Director Defendants’ abuse of control,

the Company has sustained significant damages. As a direct and proximate result of the

Director Defendants’ breaches of their fiduciary obligations of candor, good faith, and loyalty,

the Company has sustained and continues to sustain significant damages.




                                                 43
          Case 2:21-cv-00283-LA Filed 01/03/19 Page 43 of 47 Document 1
       128.    As a result of the misconduct alleged herein, the Director Defendants are liable

to the Company. Plaintiff, on behalf of the Company, has no adequate remedy at law.

                                FOURTH CAUSE OF ACTION

              (Against the Director Defendants for Waste of Corporate Assets)

       129.    Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

       130.    As a result of the foregoing, and by failing to properly consider the interests of the

Company and its public stockholders, the Director Defendants have caused the Company to waste

valuable corporate assets by failing to disclose (i) the Company had a material weakness in its

internal control over financial reporting; (ii) the Company’s disclosure controls and procedures

were not effective; and (iii) as a result of the foregoing, the Company’s public statements were

materially false and misleading at all relevant times.

       131.    As a result of the waste of corporate assets, the Director Defendants are each

liable to the Company.

       132.    Plaintiff, on behalf of the Company, has no adequate remedy at law.


                                 FIFTH CAUSE OF ACTION

(Against the Director Defendants for Violations of Section 10(b) of the Exchange Act and
                                   SEC Rule 10b-5)
       133.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       134.    During the Relevant Period, the Director Defendants disseminated or approved

public statements that failed to disclose (a) that REV’s factories had materially inefficient

production processes; (b) that REV’s backlog showed that the Company’s growth would

contract; (c) REV’s growth strategy, which was reflected in its FY2018 guidance, was not

supportable; (d) that new tariffs would increase REV’s cost of materials; and (e) that as a

result, the Company’s current business metrics and financial prospects were not as strong as it

                                                 44
          Case 2:21-cv-00283-LA Filed 01/03/19 Page 44 of 47 Document 1
had led the market to believe during the Relevant Period. Thus, the price of the Company’s

shares was artificially inflated due to the deception of the Director Defendants.

       135.    As such, the Director Defendants caused the Company to violate section 10(b)

of the Exchange Act and SEC Rule 10b-5 in that they:

       (a)     employed devices, schemes, and artifices to defraud; and

       (b)     made untrue statements of material facts or omitted to state material facts

               necessary in order to make the statements made, in light of the circumstances

               under which they were made, not misleading.

       136.    As a result of the Director Defendants’ misconduct, the Company is suffering

litigation expense and reputational harm in the marketplace in violation of section 10(b) of the

Exchange Act and SEC Rule 10b-5.

                                SIXTH CAUSE OF ACTION

(Against the Director Defendants for Violations of Section 14(a) of the Exchange Act and
                                   SEC Rule 14a-9)
       137.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       138.    SEC Rule 14a-9, promulgated pursuant to section 14(a) of the Exchange Act,

provides that no proxy statement shall contain “any statement which, at the time and in the

light of the circumstances under which it is made, is false or misleading with respect to any

material fact, or which omits to state any material fact necessary in order to make the

statements therein not false or misleading.” 17 C.F.R. §240.14a-9.              Specifically, the

Company’s SPO violated section 14(a) of the Exchange Act and SEC Rule 14a-9 because it

included materially false and misleading information and failed to disclose (a) that REV’s

factories had materially inefficient production processes; (b) that REV’s backlog showed that

the Company’s growth would contract; (c) REV’s growth strategy, which was reflected in its

FY2018 guidance, was not supportable; (d) that new tariffs would increase REV’s cost of


                                                45
          Case 2:21-cv-00283-LA Filed 01/03/19 Page 45 of 47 Document 1
materials; and (e) that as a result, the Company’s current business metrics and financial

prospects were not as strong as it had led the market to believe during the Relevant Period.

       139.    In the exercise of reasonable care, the Director Defendants should have known

that the statements contained in the SPO were materially false and misleading.

       140.    The misrepresentations and omissions in the SPO were material to Company

stockholders and investors in determining whether to participate in this SPO (and to what

extent). The SPO was an essential link in the accomplishment of the continuation of these

defendants’ continued violation of their fiduciary duties.

       141.    The Company was damaged as a result of these defendants’ material

misrepresentations and omissions in the SPO.
                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff pray for relief and judgment as follows:

       A.      Declaring that Plaintiff may maintain this action on behalf of the Company and

that Plaintiff is an adequate representative of the Company;

       B.      Against Defendants in favor of the Company for the amount of damages

sustained by the Company as a result of Defendants’ breaches of fiduciary duties, unjust

enrichment, abuse of control, and waste of corporate assets;

       C.      Directing Defendants to take all necessary actions to reform and improve the

Company’s corporate governance, risk management, and internal operating procedures to

comply with applicable laws and to protect the Company and its stockholders from a repeat of

the rampant wrongful conduct described herein;

       D.      Awarding to Plaintiff the costs and disbursements of the action, including

reasonable attorney’s fees, accountants’ and experts’ fees, costs, and expenses; and

       E.      Granting such other and further relief as the Court deems just and proper.

                                 JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.


                                                   46
            Case 2:21-cv-00283-LA Filed 01/03/19 Page 46 of 47 Document 1
DATED: January 3, 2019
                                   O’KELLY ERNST & JOYCE, LLC

                                By: /s/ Ryan M. Ernst_______________
                                   Ryan M. Ernst (#4788)
                                   901 N. Market Street, Suite 1000
                                   Wilmington, DE 19801
                                   Phone (302) 778-4000
                                   Email: rernst@oelegal.com



                                   GAINEY McKENNA & EGLESTON
                                   Thomas J. McKenna
                                   Gregory M. Egleston
                                   440 Park Avenue South, 5th Floor
                                   New York, NY 10016
                                   Tel: (212) 983-1300
                                   Fax: (212) 983-0383
                                   Email: tjmckenna@gme-law.com
                                   Email: egleston@gme-law.com

                                   Attorneys for Plaintiff




                                     47
        Case 2:21-cv-00283-LA Filed 01/03/19 Page 47 of 47 Document 1
